PER CURIAM.
This appeal questions the correctness of a final summary judgment rendered in favor of Lewis P. Mercer, appellee, who personally endorsed a promissory note to appellant/bank. Depositions of the interested parties were taken. Subsequently, on the basis of these depositions and affidavits, both parties moved for summary judgment. The trial court entered summary final judgment in favor of Mercer. We agree.
The record on appeal demonstrates that there was no genuine issue of material fact existing between the parties under the issues as made by the complaint and answer alleging several affirmative defenses (Rule 1.510, RCP, 31 F.S.A.). From reading the evidence adduced in support of the appel-lee’s motion for summary final judgment, we conclude, as did the trial judge, that the appellant satisfied the mortgage securing the promissory note, which is the basis of this suit, without appellee’s knowledge or consent, either expressed or implied.
HOBSON, A. C. J., and McNULTY and BOARDMAN, JJ., concur.
Affirmed.